      Case 1:08-cv-10934-LAP Document 2144 Filed 10/22/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    08-cv-10934 (LAP)
                                                    09-cv-00165 (LAP)
                                                    09-cv-00166 (LAP)
KIRSCHENBAUM, et al.,
                                                    09-cv-553 (LAP)
                                                    09-cv-564 (LAP)
                         Plaintiffs,
                                                    10-cv-1627 (LAP)
                                                    10-cv-2464 (LAP)
                 v.
                                                    11-cv-3761 (LAP)
                                                    12-mc-19 (LAP)
ASSA CORPORATION and ASSA COMPANY
                                                    12-mc-20 (LAP)
LIMITED,
                                                    12-mc-21 (LAP)
                                                    12-mc-22 (LAP)
                         Defendants.
                                                    13-mc-71 (LAP)
                                                    13-cv-1825 (LAP)
                                                    13-cv-1848 (LAP)


 REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE JUDGMENT
   CREDITORS’ ORDER TO SHOW CAUSE FOR ENTRY OF A CPLR 5234(c)
                       EXTENSION ORDER
         Case 1:08-cv-10934-LAP Document 2144 Filed 10/22/19 Page 2 of 8



        The Judgment Creditors respectfully submit this reply memorandum of law in further

support of their Order to Show Cause for entry of a CPLR 5234(c) Extension Order, filed on

October 11, 2019 at 08-cv-10934, Dkts. 2134-2138. 1 For the following reasons and those set

forth in their opening memorandum of law (08-cv-10934, Dkt. 2135), the Judgment Creditors

respectfully request that the Court enter the requested CPLR 5234(c) Extension Order on or

before October 29, 2019, in a form substantially similar to the [Proposed] CPLR 5234(c)

Extension Order filed at 08-cv-10934, Dkt. 2137.

                                            ARGUMENT

        The Judgment provides that the Assa Property “shall be delivered, transferred, or paid to

the Acosta, Beer, Greenbaum, Havlish, Hegna, Heiser, Kirschenbaum, Peterson, Rubin, and

Miller Judgment Creditors.” (08-cv-10934, Dkt. 2136-1, ¶ 9(a), (e)-(h) (emphasis added).)

CPLR 5234(c) states: “Where personal property . . . has been ordered delivered, transferred or

paid . . . and the order is filed before the property . . . is levied upon, the rights of the judgment

creditor who secured the order are superior to those of the judgment creditor entitled to the

proceeds of the levy.” (Emphasis added.) CPLR 5234(c) further provides, however, “[w]here

delivery, transfer, or payment to the judgment creditor . . . is not completed within sixty days

after an order is filed, the judgment creditor who secured the order is divested of priority, unless

otherwise specified in the order or in an extension order filed within the sixty days.” (Emphasis

added.) Accordingly, the Judgment Creditors received a priority interest under CPLR 5234(c)

that will expire on October 29, 2019, unless the Court enters the requested CPLR 5234(c)

Extension Order by that date. (See 08-cv-10934, Dkt. 2135 at 1-3.)


1
 Capitalized terms used herein have the same meaning given to them in the Memorandum of
Law in Support of the Judgment Creditors’ Order to Show Cause for Entry of a CPLR 5234(c)
Extension Order (08-cv-10934, Dkt. 2135).

                                                   1
        Case 1:08-cv-10934-LAP Document 2144 Filed 10/22/19 Page 3 of 8



       Only Assa (08-cv-10934, Dkt. 2141) and Jeremy and Lucille Levin (08-cv-10934, Dkts.

2142-2143) filed responses to the Order to Show Cause. Nothing in either response challenges

these undisputed facts or the points made in the Judgment Creditors’ opening memorandum of

law. The Court should, therefore, grant the Judgment Creditors’ requested CPLR 5234(c)

Extension Order to preserve the priority granted to them by the Judgment.

       A.      Assa’s Response

       Assa’s current counsel states only that he “forwarded to Assa Corporation and Assa

Company Limited the Order to Show Cause with respect to the relief requested by the Plaintiffs

in this matter for an extension order pursuant to CPLR 5234(c),” and that he “received no

objection from the clients with respect to the relief requested.” (08-cv-10934, Dkt. 2141.) In

fact, Assa cannot have any grounds to object for the basic reason that the Judgment extinguished

“[a]ll right, title, and interest of Assa Corporation and Assa Company Limited in the Assa

Property.” (08-cv-10934, Dkt. 2136-1, ¶ 4.) The requested CPLR 5234(c) Extension Order

cannot have any impact on Assa’s now-extinguished rights.

       B.      The Levins’ Response

       The Levins’ response is three-fold. First, the Levins state that they “do not oppose an

extension of the October 4, 2017 judgment insofar as it was not reversed by the Second Circuit.”

(08-cv-10934, Dkt. 2142 at 1.) Second, they incorrectly claim that the “Judgment Creditors have

inserted into the Order to Show Cause and their supporting memorandum words and findings

that are not encompassed by or stated in the October 4, 2017 judgment.” (Id.) Third, they raise a

number of superfluous issues with respect to their claim that they “have priority as to the Assa

Blocked Funds, over all other Judgment Creditors.” (Id. at 2-3.) The Judgment Creditors

respond to the three points raised by the Levins in turn.



                                                 2
        Case 1:08-cv-10934-LAP Document 2144 Filed 10/22/19 Page 4 of 8



       First, the CPLR 5234(c) Extension Order requested by the Judgment Creditors only

applies “to the Assa Property.” (08-cv-10934, Dkt. 2137, ¶ 1.) It does not apply to any property

owned by the Alavi Foundation or the 650 Fifth Avenue Company. The Second Circuit affirmed

the Judgment insofar as it relates to the Assa Property. See Kirschenbaum v. Assa Corp., 934

F.3d 191 (2d Cir. 2019). Accordingly, the Levins’ first argument in response to the Judgment

Creditors’ requested CPLR 5234(c) Extension Order – that they “do not oppose an extension of

the October 4, 2017 judgment insofar as it was not reversed by the Second Circuit” – is not at

issue because the Judgment Creditors only seek relief with respect to the Judgment as affirmed

by the Second Circuit (i.e., the Judgment Creditors do not seek relief in this Order to Show

Cause as to any aspect of the Judgment that was reversed by the Second Circuit).

       Second, although not clear, the Levins appear to be arguing that the Court should deny

the Judgment Creditors’ request for a CPLR 5234(c) Extension Order because the proposed

order would “extend[] the priority conferred on them by the Judgment,” whereas “[t]he word

priority is not used anywhere in the . . . [J]udgment.” (08-cv-10934, Dkt. 2142 at 1-2.) The

Levins’ argument misconstrues the basis for the Judgment Creditors’ claim to priority and the

nature of the relief they request to preserve that priority. As a matter of law, CPLR 5234(c)

already grants the Judgment Creditors a priority interest in the Assa Property because the

Judgment ordered that the Assa Property be “delivered, transferred, or paid” to the Judgment

Creditors. CPLR 5234(c) provides that as to such property, “the rights of the judgment creditor

who secured the order are superior to those of the judgment creditor entitled to the proceeds of

the levy.” The Judgment need not contain the word “priority” because the priority is provided by

operation of the CPLR and the Judgment’s lack of the word “priority” is, therefore, irrelevant.




                                                3
        Case 1:08-cv-10934-LAP Document 2144 Filed 10/22/19 Page 5 of 8



       Third, as to the claim that the Levins have priority over all other Judgment Creditors to

the “Assa Blocked Funds,” the Judgment Creditors dispute that claim, but in any event, the Court

need not resolve that issue at this time. A dispute between the parties concerning priority is not a

valid reason for denying the Judgment Creditors’ requested CPLR 5234(c) Extension Order. The

Judgment conferred certain rights on the Judgment Creditors and, through this Order to Show

Cause, the Judgment Creditors merely seek to preserve one of those rights, as provided for in

CPLR 5234(c). That this might impact the Levins as part of some future proceeding or dispute

with the Judgment Creditors (or some other person or entity) is a consequence of the Levins’

decision in May 2017 to not seek consolidation of their independent action with the Judgment

Creditors’ actions when invited to do so by the Court. (See 17-cv-959, Dkts. 122, 123, 166.)

The Levins’ decision to not participate in these proceedings prior to entry of the Judgment

should not be wielded by them now to deprive the Judgment Creditors of the full benefits of the

Judgment.

                                  RESERVATION OF RIGHTS

       Although not necessary for the Court to decide the Judgment Creditors’ request for a

CPLR 5234(c) Extension Order, the Judgment Creditors briefly respond to two other points

raised in the Levins’ response.

       First, the Levins claim that they “are party to the above-captioned consolidated

proceedings.” (08-cv-10934, Dkt. 2142 at 1 n.1.) As the Court is aware, the Judgment Creditors

dispute that the Levins’ action has been consolidated with their actions and, assuming it has

been, that consolidation is appropriate. The Levins’ motion seeking consolidation was made in

the Levins’ action only, and it is undisputed that the Levins did not provide the Judgment

Creditors with notice of their motion. (See, e.g., 08-cv-10934, Dkt. 2129 at 1.) The Court’s

Order granting the Levins’ motion (17-cv-959, Dkt. 168) has not been entered in any of the
                                                 4
        Case 1:08-cv-10934-LAP Document 2144 Filed 10/22/19 Page 6 of 8



Judgment Creditors’ actions. To the extent the Order applies to the Judgment Creditors, it was

obtained on an ex parte basis. The Judgment Creditors maintain that the Levins should file a

properly noticed motion in the Judgment Creditors’ actions seeking consolidation, which the

Judgment Creditors will oppose, and we will be prepared to discuss this issue and any other

issues addressed in the related letters filed at 08-cv-10934, Dkts. 2125, 2126, 2129, 2130, at the

hearing on Friday, October 25, 2019, or at any other time directed by the Court.

       Second, with respect to the Levins’ claim to priority because of their alleged writs of

execution, this issue does not need to be addressed at the present time because the relief

requested by the Order to Show Cause does not seek a judicial determination of priority as

between the Judgment Creditors and the Levins, it only seeks to extend a statutory claim to

priority which the CPLR provides. The Judgment Creditors note only that the Levins obtained

their alleged writs of execution before adjudicating their claims that property owned by Assa, the

Alavi Foundation, or the 650 Fifth Avenue Company was, in fact, subject to execution. In 2013,

the Court entered a number of Orders ruling that it would not issue writs of execution with

respect to any of the property at issue in these proceedings until after it made a determination

that the property is subject to execution. (See 08-cv-10934, Dkts. 344, 348, 361 at 48:14-50:20.)

And, in 2017, partially in reliance on those Orders from 2013 (among other reasons), the Court

rejected an argument that writs of execution obtained in 2009 were a valid means of establishing

priority, finding that those writs were “premature” because “there was simply nothing to execute

against” at the time they were served. (09-cv-165, Dkt. 937 at 2-3.) Additionally, to the extent

the Levins’ alleged writs of execution encumbered any of the property at issue in these




                                                 5
          Case 1:08-cv-10934-LAP Document 2144 Filed 10/22/19 Page 7 of 8



proceedings, the Levins violated protective orders entered in these proceedings by obtaining

them and causing them to be served. (See 08-cv-10934, Dkts. 2, 1023. 2)

         The foregoing is not a full recitation of the histories surrounding these points. The

Judgment Creditors reserve all of their rights to fully litigate these issues if and when they are

properly presented for judicial resolution.

                                          CONCLUSION

         For all of the foregoing reasons and the reasons set forth in their opening memorandum

of law, the Judgment Creditors respectfully request that the Court enter the requested CPLR

5234(c) Extension Order on or before October 29, 2019, in a form substantially similar to the

[Proposed] CPLR 5234(c) Extension Order filed at 08-cv-10934, Dkt. 2137.

Dated:     New York, New York                          /s/ James L. Bernard
           October 22, 2019                           James L. Bernard
                                                      Curtis C. Mechling
                                                      Patrick N. Petrocelli
                                                      Pamela S. Takefman
                                                      Stroock & Stroock & Lavan LLP
                                                      180 Maiden Lane
                                                      New York, New York 10038
                                                      (212) 806-5400

                                                      Attorneys for the Acosta, Beer, Greenbaum,
                                                      and Kirschenbaum Judgment Creditors




2
  The Levins submitted a declaration signed by their counsel purporting to establish the existence
of the alleged writs of execution and the date on which they were allegedly served by the U.S.
Marshals Service. The declaration does not annex any documentation supporting counsel’s
statements. The Judgment Creditors do not concede that the Levins obtained valid writs of
execution, nor do they concede that those writs of execution were properly served by the U.S.
Marshals Service.

                                                  6
        Case 1:08-cv-10934-LAP Document 2144 Filed 10/22/19 Page 8 of 8



Dale K. Cathell                            Liviu Vogel
Richard M. Kremen                          Salon Marrow Dyckman Newman & Broudy
DLA Piper LLP (US)                           LLC
The Marbury Building                       10 E. 40th Street, 35th Floor
6225 Smith Avenue                          New York, NY 10016
Baltimore, Maryland 21209                  Telephone: (646) 843-1909
Telephone: (410) 580-3000                  Facsimile: (646) 843-1910
Facsimile: (410) 580-3001
                                           Attorneys for the Peterson Judgment
Attorneys for the Heiser Judgment          Creditors
Creditors

Peter R. Kolker                            Timothy B. Fleming
Zuckerman Spaeder, LLP                     Wiggins Childs Pantazis Fisher Goldfarb
1800 M Street, N.W., Suite 1000              PLLC
Washington, D.C. 20036                     1211 Connecticut Avenue, NW
Phone: 202-778-1800                        Suite 420
Fax: (202) 822-8106                        Washington, D.C. 20036
pkolker@zuckerman.com                      Telephone: (202) 467-4489
                                           Facsimile: (202) 314-0805
Attorneys for Rubin and Miller
Judgment Creditors                         Attorneys for the Havlish Judgment Creditors

Ralph P. Dupont
Dupont Law Firm, LLP
700 Canal Street, Suite 1
P.O. Box 3325
Stamford, CT 06905
Tel: (914) 608-2992
radlaw2017@gmail.com

Attorneys for the Hegna Judgment
Creditors




                                       7
